DETAILED ACTION
The claim amendments filed 03/15/2019 are acknowledged and entered into the record.
Claims 7, 20, 21, 23, 26, 27, 29-33 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 20, 21, 23, 26, 27, 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,3,7,9, and 10  of U.S. Patent No. 10,280,219. Although the claims at issue are not identical, they are not patentably distinct from each other because This instant claims and those of US Patent No. 10,280,219 are both drawn to the same anti-M-CSF antibody having a heavy chain sequence set forth in SEQ ID NO: 34 and light chain sequence set forth in SEQ ID NO: 36 both without the signal sequences and/or methods of treatment comprising administering the same anti-M-CSF antibody.

Claims 7, 20, 21, 23, 26, 27, 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,718,883. Although the claims at issue are not identical, they are not patentably distinct from each other because This instant claims and those of US Patent No. 9,718,883 are both drawn to the same anti-M-CSF antibody having a heavy chain sequence set forth in SEQ ID NO: 18 and light chain sequence set forth in SEQ ID NO: 20 both without the signal sequences and/or methods of treatment comprising administering the same anti-M-CSF antibody.

Claims 7, 20, 21, 23, 26, 27, 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 7,728,113. Although the claims at issue are not identical, they are not patentably distinct from each other because This instant claims and those of US Patent No. 7,728,113 are both drawn to the same anti-M-CSF antibody having a heavy chain sequence set forth in SEQ ID NO: 30 and light chain sequence set forth in SEQ ID NO: 32 both without the signal sequences and/or methods of treatment comprising administering the same anti-M-CSF antibody.

Claims 7, 20, 21, 23, 26, 27, 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 7,592,430. Although the claims at issue are not identical, they are not patentably distinct from each other because This instant claims and those of US Patent No. 7,592,460 are both drawn to the same anti-M-CSF antibody having a heavy chain sequence set forth in SEQ ID NO: 30 and light chain sequence set forth in SEQ ID NO: 32 both without the signal sequences and/or methods of treatment comprising administering the same anti-M-CSF antibody.

Claims 7, 20, 21, 23, 26, 27, 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 7,326,414. Although the claims at issue are not identical, they are not patentably distinct from each other because This instant claims and those of US Patent No. 7,326,414 are both drawn to the same anti-M-CSF antibody having a heavy chain sequence set forth in SEQ ID NO: 26 and light chain sequence set forth in SEQ ID NO: 28 both without the signal sequences and/or methods of treatment comprising administering the same anti-M-CSF antibody.

Conclusion
Devalaraja and Low (US Patent #7,108,852) is the closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devalaraja and Low teach methods of treating rheumatoid arthritis comprising administering an antibody to M-CSF, however they do not teach or suggest the specific anti-M-CSF antibodies instantly claimed having the heavy and light chain sequences instantly claimed. The anti-M-CSF antibodies instantly claimed are free of the prior art.
Claims 7, 20, 21, 23, 26, 27, 29-33 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643